         Case 2:18-cv-04363-KM-JBC Document 50 Filed 04/10/19 Page 1 of 61 PageID: 2698


                          CARELLA, BYRNE, CECCHI, OLSTEIN, BRODY & AGNELLO, P.C.
                                                                 COUNSELLORS AT LAW
                                                                      _____________

CHARLES C. CARELLA                  JAMES T. BYERS             5 BECKER FARM ROAD         FRANCIS C. HAND                        RAYMOND J. LILLIE
BRENDAN T. BYRNE                    DONALD F. MICELI                                      AVRAM S. EULE                          WILLIAM SQUIRE
                                                              ROSELAND, N.J. 07068-1739
PETER G. STEWART                    A. RICHARD ROSS                                       CHRISTOPHER H. WESTRICK*               STEPHEN R. DANEK
JAN ALAN BRODY                      CARL R. WOODWARD, III
                                                                PHONE (973) 994-1700      JAMES A. O’BRIEN III**                 DONALD A. ECKLUND
JOHN M. AGNELLO                     MELISSA E. FLAX               FAX (973) 994-1744                                             MEGAN A. NATALE
CHARLES M. CARELLA                  DAVID G. GILFILLAN           www.carellabyrne.com     OF COUNSEL                             ZACHARY S. BOWER+
JAMES E. CECCHI                     G. GLENNON TROUBLEFIELD                                                                      MICHAEL CROSS
                                                                                          *CERTIFIED BY THE SUPREME COURT OF
                                    BRIAN H. FENLON                                                                              CHRISTOPHER J. BUGGY
                                                                                          NEW JERSEY AS A CIVIL TRIAL ATTORNEY
JAMES D. CECCHI (1933-1995)         LINDSEY H. TAYLOR                                                                            JOHN V. KELLY III
                                                                                          **MEMBER NY AND MA BARS ONLY
JOHN G. GILFILLAN III (1936-2008)   CAROLINE F. BARTLETT                                                                         MICHAEL A. INNES
ELLIOT M. OLSTEIN (1939-2014)
                                                                                                                                 +MEMBER FL BAR ONLY




                                                                      April 10, 2019


           VIA ECF

           Honorable John M. Vazquez, U.S.D.J.
           United States District Court
           District of New Jersey
           M.L. King, Jr. Federal Building
              and U.S. Courthouse
           50 Walnut Street
           Newark, New Jersey 07102

           Re:          Hu v. BMW of North America LLC
                        Civil Action No. 2:18-cv-04363 (JMV) (MF)

           Dear Judge Vazquez:

                   Plaintiffs in the above-referenced action respectfully write to bring to the Court’s
           attention an order issued on March 31, 2019 in Gamboa v. Ford Motor Co., Robert Bosch
           GMBH, Robert Bosch LLC, No. 18-10106, 2019 WL 1441615 (E.D. Mich. Mar. 31, 2019)
           (“Order” or “Gamboa”) (copy annexed hereto as Exhibit 1). In Gamboa, a similar case
           involving alleged emissions cheating in Ford’s F-250 and F-350 “Super Duty” vehicles, the
           plaintiffs claimed that the defendants had developed, manufactured, and sold vehicles that were
           equipped with the emissions-cheating software. The Gamboa court denied the motions to
           dismiss of the defendants Ford and Robert Bosch LLC. The court rejected many of the same or
           similar arguments made by the Defendants in this case in their pending motions to dismiss.

                   Gamboa held that the federal Clean Air Act does not preempt plaintiffs’ claims, noting
           that “Plaintiffs have stated that in order to prove their fraud claims, they are not required to
           demonstrate directly or indirectly that Ford committed fraud on the EPA by using a defeat
           device.” Order at 20. The Gamboa court “agree[d] that Plaintiffs’ claims are not contingent on
           their ability to prove that Ford used defeat devices in its vehicles.” Id. The “Plaintiffs have
           sufficiently stated a claim for fraud, under state laws, without relying Ford’s alleged use of
           defeat devices.” Id. at 21. The court rejected the defendants’ express and implied preemption
           defenses. Id. at 20-22.
   Case 2:18-cv-04363-KM-JBC Document 50 Filed 04/10/19 Page 2 of 61 PageID: 2699

     April 10, 2019
     Page 2

            In addition, Gamboa held that the plaintiffs’ state law claims complied with Rule 9(b) by
     adequately pleading actionable fraudulent omissions. Id. at 24-32.1 Gamboa found that “Ford
     had a duty to disclose information about the defeat devices that were installed in their vehicles
     because the omissions were material and not necessarily connected to EPA regulations.” Id. at
     31.

             As further relevant here, Gamboa held that the plaintiffs adequately pleaded standing to
     assert their claims under the Racketeering Influenced and Corrupt Organizations Act (RICO), 18
     U.S.C. § 1962(c), in that they adequately pleaded a RICO injury (“to their ‘business or property
     by reason of a violation of section 1962’”). Order at 33-37. The court held that plaintiff’s
     allegation “that they overpaid for their vehicles based on Ford’s alleged omissions” was
     sufficient to demonstrate RICO injury and standing. Id. at 36-37.

             Gamboa further held that the plaintiffs adequately pleaded their claim under section
     1962(c) of the RICO law, 18 U.S.C. § 1962(c), in that they (1) adequately alleged a RICO
     “Enterprise”; (2) adequately alleged the RICO predicate acts of mail or wire fraud; (3) are not
     required to allege that Bosch LLC had a duty to disclose information about the defeat devices;
     and (4) adequately alleged that Ford and Bosch LLC proximately caused the plaintiffs’ RICO
     injuries. Order at 37-49.

             With respect to whether the plaintiffs in Gamboa would be able to assert claims on behalf
     of absent class members under the laws of other states, the court declined to dismiss those claims
     on standing grounds. Id. at 49-52. The court found that “[i]f the class is certified, [the] [named]
     Plaintiffs will be able to advance state law claims on behalf of the unnamed Plaintiffs.” Id. at 51.
     The issue is “indistinguishable from the . . . Rule . . . 23 analysis.” Id.

             The Gamboa court also rejected the argument of Bosch LLC that the plaintiffs lacked
     Article III standing. Id. at 52-56. The court found that the “Plaintiffs’ overpayment theory is
     sufficient to provide standing to sue Bosch LLC because of its role in the use and concealment of
     a cheat device” in the plaintiffs’ vehicles, for which they paid a “premium.” Id. at 54-55.

             With respect to those issues that were ruled upon in Gamboa in the plaintiffs’ favor and
     that are likewise pending before this Court in the instant case, Gamboa supports the denial of the
     Defendants’ motions to dismiss in this case.




     1
         Gamboa also found that the plaintiffs had not adequately pleaded affirmative
     misrepresentations, holding that such allegations were based on non-actionable puffery. Order,
     at 28-29.

C ARELLA , B YRNE , C ECCHI , O LSTEIN , B RODY & A GNELLO
                 A PROFESSIONAL CORPORATION
   Case 2:18-cv-04363-KM-JBC Document 50 Filed 04/10/19 Page 3 of 61 PageID: 2700

     April 10, 2019
     Page 3

             We thank the Court for its consideration of this decision and letter.


                                                       Respectfully submitted,

                                                       CARELLA, BYRNE, CECCHI,
                                                       OLSTEIN, BRODY & AGNELLO
                                                       By /s/ James E. Cecchi
                                                       JAMES E. CECCHI
                                                       5 Becker Farm Road
                                                       Roseland, New Jersey 07068
                                                       Tel: (973) 994-1700
                                                       Fax: (973) 994-1744

                                                       By /s/ Steve W. Berman
                                                       STEVE W. BERMAN
                                                       Sean R. Matt
                                                       Jessica A. Thompson
                                                       HAGENS BERMAN SOBOL SHAPIRO LLP
                                                       1918 8th Avenue, Suite 3300
                                                       Seattle, Washington 98101
                                                       Tel: (206) 623-7292
                                                       Fax: (206) 623-0594

                                                       By /s/ Christopher A. Seeger
                                                       CHRISTOPHER A. SEEGER
                                                       SEEGER WEISS LLP
                                                       55 Challenger Road, 6th Floor
                                                       Ridgefield Park, New Jersey
                                                       Tel: (973) 639-9100
                                                       Fax: (973) 639-9393

                                                       Interim Lead Counsel for Plaintiffs and the
                                                       Proposed Classes



     cc: All Counsel of Record




C ARELLA , B YRNE , C ECCHI , O LSTEIN , B RODY & A GNELLO
                 A PROFESSIONAL CORPORATION
Case 2:18-cv-04363-KM-JBC Document 50 Filed 04/10/19 Page 4 of 61 PageID: 2701




           EXHIBIT 1
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2361
                                                      Page 5 of 61 PageID:
                                                                    Page 12702
                                                                           of 57




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


 LEN GAMBOA, et al.,

                     Plaintiffs,               CASE NO. 18-10106
                                               HON. DENISE PAGE HOOD
 v.

 FORD MOTOR COMPANY,
 ROBERT BOSCH GMBH,
 ROBERT BOSCH LLC,

                     Defendants.
                                               /

 ORDER GRANTING PLAINTIFFS’ MOTION FOR THE APPOINTMENT
   OF INTERIM CLASS COUNSEL [#27], DENYING DEFENDANTS’
    MOTIONS TO DISMISS [#28; #29], GRANTING DEFENDANTS’
 MOTIONS TO CONSOLIDATE CASES [#39; #46], AND SETTING DATES

 
     I.   BACKGROUND

      A. Procedural Background
          On January 10, 2018, Plaintiffs Len Gamboa, Jeff Retmier, Nikiah Nudell,

 David Bates, Pete Petersen, and William Sparks, individually, and on behalf of all

 other similarly situated individuals (collectively, “Plaintiffs” or the “Gamboa

 Plaintiffs”), commenced this action (the “Gamboa Action”) against Defendants

 Ford Motor Company (“Ford”), Robert Bosch GmbH (“Bosch GmbH”), and

 Robert Bosch LLC (“Bosch LLC”) (collectively, “Defendants”).          (Doc # 1)

                                          1
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2362
                                                      Page 6 of 61 PageID:
                                                                    Page 22703
                                                                           of 57




 Plaintiffs allege that Defendants unlawfully manufactured and sold defective

 vehicles that had defective emissions controls in violation of: the Racketeer

 Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1962(c), (d)

 (Count 1); and various state consumer protection statutes (Counts 2-57). (Id.)


               On April 6, 2018, Plaintiffs James Ruston, Vic Sparano, Andreas Alsdorf,

 Jeffrey Martin, Ken Ryan, Christopher Dieterick, Johnny Tolly, Kohen Marzolf,

 and Bruce Szepelak, individually, and on behalf of all other similarly situated

 individuals filed a Complaint (the “Ruston Action”)1 against all Defendants from

 the Gamboa Action. These plaintiffs are represented by the same attorneys who

 represented the Gamboa Plaintiffs.                              The same attorneys who represented

 Defendants in the Gamboa Action are representing Defendants in the Ruston

 Action. In the Ruston Action, the plaintiffs allege that in connection with Ford’s

 vehicles, Defendants were in violation of: RICO (Count 1); and various state

 consumer protection statutes (Counts 2-63).


               On April 20, 2018, Plaintiffs Glenn Goodroad, Jr., Richard Castro, Alan

 Flanders, Edward Hatten, Michael King, William McKnight, Luther “Ed” Palmer,

 Don Recker, Ivan Tellez, Brian Urban, Christina Bouyea, Value Additives LLC,

 and Michael Wilson, individually, and on behalf of all other similarly situated


 
 1
     Ruston et al. v. Ford Motor Company et al., Case No. 2:18-cv-11108.
                                                                2
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2363
                                                      Page 7 of 61 PageID:
                                                                    Page 32704
                                                                           of 57




 individuals filed a Complaint (the “Goodroad Action”)2 against all Defendants

 from the Gamboa Action as well as James Hackett (“Hackett”), Mark Fields

 (“Fields”), and Volkmar Denner in the United States District Court, Northern

 District of California. Attorneys Elizabeth J. Cabraser, David Stellings, Gretchen

 Freeman Cappio, Jason Henry Alperstein, Lynn L. Sarko, and Paul Jeffrey Geller

 represent the plaintiffs. Ford is represented by Attorneys Jeffrey M. Yeatman, Joel

 A. Dewey (“Dewey”) , Stephanie A. Douglas, and Susan M. McKeever. Attorney

 Dewey represents Hackett and Fields. Attorney Matthew D. Slater represents

 Bosch GmbH and Bosch LLC in the Goodroad Action. In the Goodroad Action,

 the plaintiffs allege that in connection with Ford’s vehicles, the defendants were in

 violation of: RICO (Count 1); and fraud by concealment (Count 2).


               On June 14, 2018, the plaintiffs and defendants in the Goodroad Action

 agreed to stipulate to a transfer of the case to the Eastern District of Michigan.

 When the parties agreed to this stipulation, they both expressed that once their case

 was transferred, they would work with the plaintiffs from the Gamboa and Ruston

 Actions to file a consolidated amended complaint in the Eastern District of

 Michigan. (Doc # 39-2) On June 14, 2018, the Honorable Beth Labson Freeman

 signed a Stipulation and Order to Transfer the Class Action Complaint Pursuant to


 
 2
     Goodroad, Jr. et al. v. Ford Motor Company et al., Case No. 5:18-cv-02403.
 

                                                                3
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2364
                                                      Page 8 of 61 PageID:
                                                                    Page 42705
                                                                           of 57




 28 U.S.C. § 1404(a). On June 15, 2018, the Goodroad case was transferred from

 the Northern District of California to the Eastern District of Michigan.3


               On July 31, 2018, Dina Badagliacco (“Badagliacco”) individually, and on

 behalf of all other similarly situated individuals filed a Complaint (the

 “Badagliacco Action”)4 against all Defendants from the Gamboa Action.

 Attorneys Sharon S. Almonrode, Melvin B. Hollowell, and E. Powell Miller

 represent Badagliacco. The same attorneys who represented Defendants in the

 Gamboa Action are representing Defendants in the Badagliacco Action. In the

 Badagliacco Action, Badagliacco alleges that in connection with Ford’s vehicles,

 Defendants were in violation of: RICO (Count 1); New Jersey’s Consumer Fraud

 Act (Count 2); and fraud by concealment under New Jersey common law (Count

 3).


               On April 9, 2018, Gamboa Plaintiffs filed a Motion for the Appointment of

 Interim Class Counsel. (Doc # 27) Defendants filed their Response to this Motion

 on April 23, 2018. (Doc # 31) On April 27, 2018, Gamboa Plaintiffs filed their

 Reply. (Doc # 33)




 
 3
     Goodroad, Jr. et al. v. Ford Motor Company et al., Case No. 2:18-cv-11900.
 4
     Badagliacco v. Ford Motor Company et al., Case No. 2:18-cv-12379.
                                                                4
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2365
                                                      Page 9 of 61 PageID:
                                                                    Page 52706
                                                                           of 57




       On April 9, 2018, Ford filed a Motion to Dismiss Gamboa Plaintiffs’

 Complaint. (Doc # 28) Gamboa Plaintiffs filed their Response to this Motion on

 June 15, 2018. (Doc # 35) On July 18, 2018, Ford filed its Reply. (Doc # 42)


       On April 9, 2018, Bosch LLC filed a Motion to Dismiss Gamboa Plaintiffs’

 Complaint. (Doc # 29) Gamboa Plaintiffs filed their Response to this Motion on

 June 15, 2018. (Doc # 34) On July 18, 2018, Bosch LLC filed its Reply. (Doc #

 43)


       On July 9, 2018, Defendants filed a Motion to Consolidate Cases. (Doc #

 39) Gamboa Plaintiffs filed their Response to this Motion on July 23, 2018. (Doc

 # 44) On July 30, 2018, Defendants filed their Reply. (Doc # 45)


       On August 17, 2018, Ford filed a second Motion to Consolidate Cases.

 (Doc # 46) Plaintiffs have not responded to this Motion.


       These five Motions are currently before the Court. A hearing on these five

 Motions was held on September 17, 2018.


     B. Factual Background

       Plaintiffs are suing Ford, Bosch GmbH, and Bosch LLC for allegedly selling

 vehicles that were not sold to consumers as advertised. (Doc # 1) According to

 Plaintiffs, Ford made several claims to consumers regarding its Ford F-250 and F-

 350 “Super Duty” vehicles that were untrue, including that its: (1) 6.7-liter Power

                                          5
 
Case 2:18-cv-04363-KM-JBC
     2:18-cv-10106-DPH-EAS Document
                            ECF No. 50
                                    69 Filed
                                       filed 03/31/19
                                              04/10/19 PageID.2366
                                                       Page 10 of 61 PageID:
                                                                      Page 6 of
                                                                             2707
                                                                                57




 Stroke Diesel is the “Cleanest Super Diesel Ever”; (2) proven technology and

 innovative strategies were used to meet the latest federal emissions standards; (3)

 vehicles reduced nitrogen oxide (“NOx”) by 80% over previous models; and (4)

 vehicles were “best-in-class” with respect to fuel economy and that they were the

 most tested Power Stroke diesel engines ever. (Id. at 9.) Plaintiffs contend that

 scientifically valid emissions testing revealed that Ford’s Super Duty vehicles emit

 levels of NOx that are many times higher than: (1) its gasoline counterparts; (2)

 what a reasonable consumer would expect; (3) what Ford had advertised; (4) the

 Environmental Protection Agency’s (“EPA”) maximum standards; and (5) the

 levels set for the vehicles to obtain a certificate of compliance, which allows them

 to be sold in the United States. (Id.) Plaintiffs state in their Complaint that

 exposure to the pollutants from NOx has been linked with “serious respiratory

 illnesses and premature death due to respiratory-related or cardiovascular-related

 effects.” (Id. at 12.)


        Plaintiffs’ claims are based on the fact that they believe that “Ford’s top

 selling Super Duty vehicles often emit far more pollution on the road than in the

 emissions-certification testing environment.” (Id. at 10.) Plaintiffs argue that

 Ford’s vehicles employ “defeat devices” to turn down emissions controls when the

 vehicles sense that they are not in the certification test cycle. (Id.) According to

 Plaintiffs, Ford benefits by using defeat devices because they allow Ford to reverse

                                          6
 
Case 2:18-cv-04363-KM-JBC
     2:18-cv-10106-DPH-EAS Document
                            ECF No. 50
                                    69 Filed
                                       filed 03/31/19
                                              04/10/19 PageID.2367
                                                       Page 11 of 61 PageID:
                                                                      Page 7 of
                                                                             2708
                                                                                57




 the traditional order of the exhaust treatment components and put the selective

 catalytic reduction in front of the diesel particulate filter. (Id. at 11.) Plaintiffs

 state that in modern vehicles with electronic engine controls, defeat devices are

 almost always activated by illegal software in each vehicle’s engine control

 module. (Id.) Plaintiffs contend that these defeat devices give Ford the ability to

 obtain and market higher power and fuel efficiency from its engines while still

 passing cold-start emissions certifications tests. (Id.)


        Plaintiffs argue that Ford’s representations are “deceptive and false” and

 should cause Ford to be held legally responsible for selling their vehicles while

 omitting information that would be material to a reasonable consumer. (Id. at 16.)

 It is Plaintiffs’ contention that Ford had a duty to disclose that in real-world driving

 conditions, Ford’s vehicles could “only achieve high fuel economy, power, and

 durability by reducing emission controls in order to spew NOx into the air.” (Id. at

 18.)   Plaintiffs further contend that Ford was responsible for disclosing to

 consumers that their vehicles may be “clean” diesels in certain circumstances, but

 are “dirty” diesels under common driving conditions. (Id.)


        Plaintiffs bring their present lawsuit forward against the named Defendants

 because they believe that they are all responsible for the harms associated with

 Ford’s alleged misrepresentations.      While these are Ford’s vehicles, Plaintiffs

 name Bosch GmbH and Bosch LLC as defendants because Plaintiffs allege that
                                            7
 
Case 2:18-cv-04363-KM-JBC
     2:18-cv-10106-DPH-EAS Document
                            ECF No. 50
                                    69 Filed
                                       filed 03/31/19
                                              04/10/19 PageID.2368
                                                       Page 12 of 61 PageID:
                                                                      Page 8 of
                                                                             2709
                                                                                57




 they were active and knowing participants in Ford’s scheme.                (Id. at 18-19.)

 Plaintiffs claim that Bosch GmbH and Bosch LLC developed, manufactured, and

 tested electronic diesel controls that allowed Ford to implement the defeat devices.

 (Id.)


           Plaintiffs bring this action individually, but also on behalf of all other current

 and former owners or lessees of the vehicles. (Id. at 19.) Plaintiffs are seeking

 damages, injunctive relief, and equitable relief for Defendants’ alleged misconduct

 related to the design, manufacture, marketing, sale, and leasing of the vehicles.

 (Id.)


     II.   MOTION TO CONSOLIDATE CASES

       A. Standard of Review
           Rule 42(a)(2) provides that a court may consolidate actions involving “a

 common question of law or fact.” Fed. R. Civ. P. 42(a)(1); Cantrell v. GAF Corp.,

 999 F.2d 1007, 1011 (6th Cir. 1993).                The objective of consolidation is to

 administer the court’s business with expedition and economy while providing

 justice to the parties. Advey v. Celotex Corp., 962 F.2d 1177, 1181 (6th Cir. 1992).

 Consolidation of separate actions does not merge the independent actions into one

 suit.      Id. at 1180.      The party seeking consolidation bears the burden of

 demonstrating the commonality of law, facts or both in cases sought to be

 combined. Young v. Hamrick, 2008 WL 2338606 at *4 (E.D. Mich. 2008). Once

                                                8
 
Case 2:18-cv-04363-KM-JBC
     2:18-cv-10106-DPH-EAS Document
                            ECF No. 50
                                    69 Filed
                                       filed 03/31/19
                                              04/10/19 PageID.2369
                                                       Page 13 of 61 PageID:
                                                                      Page 9 of
                                                                             2710
                                                                                57




 the threshold requirement of establishing a common question of law or fact is met,

 the decision to consolidate rests in the sound discretion of the district court.

 Stemler v. Burke, 344 F.2d 393, 396 (6th Cir. 1965). The court weighs the interests

 of judicial economy against the potential for new delays, expense, confusion, or

 prejudice. Banacki v. OneWest Bank, FSB, 276 F.R.D. 567, 571 (E.D. Mich.

 2011). Considerations of convenience and economy must yield to a paramount

 concern for a fair and impartial trial. Id. at 572. Consolidation is not justified or

 required simply because the actions include a common question of fact or law. Id.

 When cases involve some common issues but individual issues predominate,

 consolidation should be denied. Id.


       The trial court must consider whether the specific risks of prejudice and

 possible confusion are overborne by the risk of inconsistent adjudications of

 common factual and legal issues, the burden on the parties, witnesses and available

 judicial resources posed by multiple lawsuits, the length of time required to

 conclude multiple suits as against a single one, and the relative expense to all

 concerned of the single-trial, multiple-trial alternatives. Cantrell, 999 F.2d at 1011

 (citations omitted). “Care must be taken that consolidation does not result in

 unavoidable prejudice or unfair advantage.” Id. Even though conservation of

 judicial resources is a laudable goal, if the savings to the judicial system are slight,

 the risk of prejudice to a party must be viewed with even greater scrutiny. Id.

                                            9
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2370
                                                      Page 14 of 61 PageID:
                                                                    Page 102711
                                                                            of 57




     B. Whether Plaintiffs Have Sufficiently Demonstrated That They Will be
        Prejudiced if the Four Actions are Consolidated
       Defendants request that the Ruston, Goodroad, and Badagliacco Actions be

 consolidated with the Gamboa Action under Federal Rule of Civil Procedure 42.

 (Doc # 39; Doc # 46) The Court finds that Defendants have demonstrated that it is

 necessary to consolidate these four actions. First, Defendants have adequately

 satisfied their requirement of demonstrating that the four actions share common

 questions of law and fact. In the four actions, the Gamboa, Ruston, Goodroad, and

 Badagliacco Plaintiffs allege that Ford was dishonest with regard to the claims that

 were made about its vehicles that are equipped with 6.7-liter Power Stroke diesel

 engines.   All of the plaintiffs similarly contend that because of these alleged

 misrepresentations, Ford violated RICO and various consumer protection state

 statutes. All of the plaintiffs argue that they have been harmed by Ford in the same

 manner, and request the same relief. Commonality of law and facts exist.

       The Court has a legitimate interest in judicial economy here that is not

 outweighed by potential prejudice. In Plaintiffs’ Response, their only substantial

 argument raised demonstrating prejudice is insufficient. Plaintiffs argue that they

 would be unfairly prejudiced by consolidation because it would unfairly give

 Defendants the opportunity to revise their previously submitted motions to dismiss,

 which they would then in theory offer this Court in response to a consolidated

 complaint. (Doc # 44, Pg ID 1876-1877) Due to this “unfairness,” Plaintiffs

                                         10
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2371
                                                      Page 15 of 61 PageID:
                                                                    Page 112712
                                                                            of 57




 request that this Court only consider consolidating these actions after ruling on the

 Defendants’ pending motions to dismiss. (Id. at 1877.)

          The Court does not consider Defendants’ ability to potentially revise their

 previous motions prejudicial enough to warrant denying Defendants’ Motions to

 Consolidate Cases. If Defendants were to alter their motions to dismiss, Plaintiffs

 will still be afforded with the chance to adequately respond to any such filings.

 Plaintiffs have not shown prejudice that would result from the consolidation. For

 the sake of efficiency, time, and resources, in this instance, it is in the interest of

 judicial economy to consolidate the four actions.

 III.     MOTION FOR THE APPOINTMENT OF INTERIM CLASS
          COUNSEL

        A. Standard of Review

          Federal Rule of Civil Procedure 23(g)(3) provides that “[t]he court may

 designate interim counsel to act on behalf of the putative class before determining

 whether to certify the action as a class action.”         Fed. R. Civ. P. 23(g)(3).

 “[D]esignation of interim counsel clarifies responsibility for protecting the interests

 of the class during precertification activities, such as making and responding to

 motions, conducting any necessary discovery, moving for class certification, and

 negotiating settlement.”       Manual for Complex Litigation (Fourth) § 21.11.

 Designation of interim counsel is particularly appropriate when a number of



                                           11
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2372
                                                      Page 16 of 61 PageID:
                                                                    Page 122713
                                                                            of 57




 lawyers have filed related “copycat” actions. Tolmasoff v. Gen. Motors, LLC, No.

 16-11747, 2016 WL 3548219, at *9 (E.D. Mich. June 30, 2016).


       Courts have determined that the considerations set out in Rule 23(g)(1),

 which govern the appointment of post-certification class counsel, are equally

 applicable to a decision on whom to designate as interim class counsel. Id. (citing

 In re Air Cargo Shipping Servs. Antitrust Litig., 240 F.R.D. 56, 57 (E.D.N.Y.

 2006)).   In deciding whether to designate Plaintiff's counsel as interim class

 counsel, courts consider: (1) the work counsel has done in identifying or

 investigating potential claims in the action; (2) counsel's experience in handling

 class actions, other complex litigation, and the types of claims asserted in the

 action; (3) counsel's knowledge of the applicable law; and (4) the resources that

 counsel will commit to representing the class. Fed. R. Civ. P. 23(g)(1)(A). The

 Court will also consider whether Plaintiff's counsel will “fairly and adequately

 represent the interests of the [putative] class.” Fed. R. Civ. P. 23(g)(4).

     B. Whether it is Appropriate to Designate Interim Class Counsel

       Plaintiffs request that the Court appoint E. Powell Miller (“Miller”) of the

 Miller Law Firm and Steve Berman (“Berman”) of the Hagens Berman Law Firm

 as interim co-lead class counsel, and an interim executive committee consisting of

 Miller, Berman, Christopher A. Seeger of the Seeger Weiss Law Firm, and James

 Cecchi of the Carella Byrne Law Firm to assist them in this case. (Doc # 27, Pg ID

                                           12
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2373
                                                      Page 17 of 61 PageID:
                                                                    Page 132714
                                                                            of 57




 1161) Plaintiffs state that appointment of class counsel is appropriate at this time

 in order to define the roles and responsibilities of the different law firms presently

 involved with this case and that are representing the individual plaintiffs. (Id.)

 Plaintiffs have sufficiently demonstrated that each aforementioned attorney has

 spent a significant amount of time and energy identifying and investigating

 potential claims in the Gamboa Action. (Id. at 1162-1163.) In Plaintiffs’ Motion,

 they thoroughly explain in detail that each aforementioned attorney has extensive

 experience handling class actions and complex litigation, including automobile

 defect cases. (Id.) Additionally, Plaintiffs believe that having four law firms lead

 this litigation will ensure that there are sufficient resources available to handle this

 high stakes action. (Doc # 27, Pg ID 1163)


          Defendants’ only argument in response to Plaintiffs’ Motion is that

 Plaintiffs’ request is premature because “there are only two lawsuits in this Court,”

 and therefore, there is no need to establish interim class counsel nor an interim

 executive committee. (Doc # 31, Pg ID 1539-1540) This argument fails however

 because at this point in the case, there are now four similar lawsuits before this

 Court.     Defendants have not demonstrated that there is any reason to deny

 Plaintiffs’ request to appoint both interim class counsel and an interim executive

 committee to assist with the complexities involved in this case. The Court grants

 Plaintiffs’ Motion.

                                           13
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2374
                                                      Page 18 of 61 PageID:
                                                                    Page 142715
                                                                            of 57




 IV.           DEFENDANTS FORD MOTOR COMPANY AND ROBERT BOSCH
               LLC’S MOTIONS TO DISMISS5

        A. Standard of Review

               Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for a motion

 to dismiss for failure to state a claim upon which relief can be granted. Fed. R.

 Civ. P. 12(b)(6). This type of motion tests the legal sufficiency of the plaintiff’s

 complaint. Davey v. Tomlinson, 627 F. Supp. 1458, 1463 (E.D. Mich. 1986).

 When reviewing a motion to dismiss under Rule 12(b)(6), a court must “construe

 the complaint in the light most favorable to the plaintiff, accept its allegations as

 true, and draw all reasonable inferences in favor of the plaintiff.” Directv Inc. v.

 Treesh, 487 F.3d 471, 476 (6th Cir. 2007). A court, however, need not accept as

 true legal conclusions or unwarranted factual inferences.” Id. (quoting Gregory v.

 Shelby Cnty., 220 F.3d 443, 446 (6th Cir. 2000)).                    “[L]egal conclusions

 masquerading as factual allegations will not suffice.” Edison v. State of Tenn.

 Dep’t of Children’s Servs., 510 F.3d 631, 634 (6th Cir. 2007).

               As the Supreme Court has explained, “a plaintiff’s obligation to provide the

 ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions,

 and a formulaic recitation of the elements of a cause of action will not do. Factual

 allegations must be enough to raise a right to relief above the speculative level… .”
 
 5
  Ford and Bosch LLC essentially make the same arguments in their Motions to Dismiss (Doc #
 28; Doc # 29). In certain sections however, Bosch LLC makes separate arguments, and the
 Court has addressed those accordingly.

                                                                14
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2375
                                                      Page 19 of 61 PageID:
                                                                    Page 152716
                                                                            of 57




 Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted); see

 LULAC v. Bresdesen, 500 F.3d 523, 527 (6th Cir. 2007).         To survive dismissal,

 the plaintiff must offer sufficient factual allegations to make the asserted claim

 plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009). “A claim has

 facial plausibility when the pleaded factual content allows the court to draw the

 reasonable inference that the defendant is liable for the misconduct alleged.” (Id.)

     B. Clean Air Act

       Ford alleges that all of Plaintiffs’ state law claims are expressly and

 impliedly preempted by the Clean Air Act (“CAA”), 42 U.S.C. § 7543(a).


       “[Preemption] may be either expressed or implied, and ‘is compelled

 whether Congress' command is explicitly stated in the statute's language or

 implicitly contained in its structure and purpose.’ ” Gade v. Nat'l Solid Wastes

 Mgmt. Ass'n, 505 U.S. 88, 98 (1992) (quoting Jones v. Rath Packing Co., 430 U.S.

 519, 525 (1977)). In all preemption cases, and especially where “Congress has

 ‘legislated...in a field in which the States have traditionally occupied,’...[courts]

 ‘start with the assumption that the historic police powers of the States were not to

 be superseded by the Federal Act unless that was the clear and manifest purpose of

 Congress.’ ” Medtronic, Inc. v. Lohr, 518 U.S. 470, 485 (1996) (quoting Rice v.

 Santa Fe Elevator Corp., 331 U.S. 218, 230 (1947)). “Environmental regulation is

 a field that the states have traditionally occupied.” Merrick v. Diageo Americas

                                          15
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2376
                                                      Page 20 of 61 PageID:
                                                                    Page 162717
                                                                            of 57




 Supply, Inc., 805 F.3d 685, 694 (6th Cir. 2015). The same is true of consumer

 protection and advertising regulations. See In re Ford Fusion & C–Max Fuel

 Econ. Litig., No. 13-MD-2450 KMK, 2015 WL 7018369, at *28 (S.D.N.Y. Nov.

 12, 2015); Gilles v. Ford Motor Co., 24 F.Supp.3d 1039, 1047 (D. Colo. 2014).

 Where the statute does not expressly preempt state law, preemption may be

 implied. The Supreme Court has recognized:


       two types of implied preemption: field preemption, where the scheme
       of federal regulation is so pervasive as to make reasonable the
       inference that Congress left no room for the States to supplement it,
       and conflict preemption, where compliance with both federal and state
       regulations is a physical impossibility, or where state law stands as an
       obstacle to the accomplishment and execution of the full purposes and
       objectives of Congress.
 Gade, 112 S.Ct. at 2389 (internal citations omitted).

       Ford’s preemption arguments are premised on Section 209 of the CAA.

 That section, codified at 42 U.S.C. § 7543, reads as follows:

       No State or any political subdivision thereof shall adopt or attempt to
       enforce any standard relating to the control of emissions from new
       motor vehicles or new motor vehicle engines subject to this part. No
       State shall require certification, inspection, or any other approval
       relating to the control of emissions from any new motor vehicle or
       new motor vehicle engine as condition precedent to the initial retail
       sale, titling (if any), or registration of such motor vehicle, motor
       vehicle engine, or equipment.
 42 U.S.C. § 7543(a).

       Section 7543 also specifies, that “[n]othing in this part shall preclude or

 deny to any State or political subdivision thereof the right otherwise to control,

                                          16
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2377
                                                      Page 21 of 61 PageID:
                                                                    Page 172718
                                                                            of 57




 regulate, or restrict the use, operation, or movement of registered or licensed motor

 vehicles.” Id. at § 7543(d).

     1. Express Preemption

       Ford alleges that Section 209 of the CAA expressly preempts Plaintiffs’ state

 law claims. According to Ford, since the Supreme Court recently decided that

 there is no longer a presumption against preemption, this Court is required to

 evaluate Plaintiffs’ claims based on the plain language of the CAA. See Puerto

 Rico v. Franklin Cal. Tax-Free Tr., 136 S. Ct. 1938, 1946 (2016) (explaining that

 any claim of preemption must be grounded in statutory language). The CAA

 explicitly preempts “any standard relating to the control of emissions.” 42 U.S.C.

 § 7543(a).   Ford argues that Plaintiffs’ state law claims fall under this CAA

 provision because they are filled with conclusions pertaining to Ford’s vehicles’

 emission levels. Ford acknowledges that courts have held that plaintiffs’ claims

 are not preempted by the CAA if plaintiffs do not attempt to enforce a numerical

 standard. See, e.g., In re Duramax Diesel Litig., 298 F. Supp. 3d 1037, 1058-59

 (E.D. Mich. 2018) (“Duramax”). However, Ford argues that these rulings are not

 supported by the CAA’s text, and even if they are, Plaintiffs are attempting to

 enforce a standard “based purely on numeric comparisons between Plaintiffs’ own

 emissions measurements and federal standards.”




                                          17
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2378
                                                      Page 22 of 61 PageID:
                                                                    Page 182719
                                                                            of 57




       In response, Plaintiffs argue that the Supreme Court’s ruling in Franklin

 California Tax-Free confirms that their state law claims are valid according to the

 CAA’s plain language. Plaintiffs claim that they are not seeking to enforce any

 numerical emissions levels, and state that their fraud-on-the-consumer claims only

 seek to redress Ford’s deception.     Plaintiffs explain that the Supreme Court

 construes the term “standard” narrowly, and only refers to “requirements such as

 numerical emissions levels with which vehicles or engines must comply…or

 emission-control technology with which they must be equipped.” Engine Mfrs.

 Ass’n v. S. Coast Air Quality Mgmt. Dist., 541 U.S. 246, 253 (2004).


       Courts in this district have recently ruled on claims that are similar to the

 Plaintiffs’. In Counts v. General Motors, LLC, 237 F. Supp. 3d 572 (E.D. Mich.

 2017) (“Counts I”) and Duramax, courts held that the CAA does not preempt state-

 law consumer fraud claims because they do not seek to set or enforce any

 emissions standards or obligations. Counts I, 237 F. Supp. 3d at 591 (“Plaintiffs’

 claims…focus on the deceit about compliance, rather than the need to enforce

 compliance”) (internal quotation marks and citation omitted); Duramax, 298 F.

 Supp. 3d at 1062 (“The gravamen of [plaintiffs’] state law claims is that they

 purchased a vehicle which polluted at levels far greater than a reasonable consumer

 would expect.”). While this Court is not bound by the rulings from Counts I and

 Duramax, it does find those holdings to be persuasive. Ford has not attempted to

                                         18
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2379
                                                      Page 23 of 61 PageID:
                                                                    Page 192720
                                                                            of 57




 distinguish Counts I and Duramax from this present case. Instead, Ford argues that

 both the Counts I and Duramax courts reached decisions that were inconsistent

 with the CAA. The Court agrees that Plaintiffs’ state law claims pertain to Ford’s

 alleged fraudulent claims and not emissions standards.

       Ford also argues that Plaintiffs’ state law claims should be dismissed

 because they are premised on the fact that Ford’s vehicles allegedly contain illegal

 “defeat devices.” In Ford’s Motion, it mentions that in Counts I, the Court held

 that when plaintiffs sue defendants for manufacturing a vehicle that emits an

 excessive amount of NOx or particulate emissions in violation of EPA regulations,

 or claim that vehicles are not equipped with properly functioning and federally

 required emission-control technology, their claims are preempted by the CAA.

 Ford goes on to recognize that in Counts I and Duramax, the Court found that

 plaintiffs’ claims were not preempted because they did not attempt to define the

 term “defeat device” using the EPA definition, and therefore, they did not

 technically allege the existence of a defeat device. Ford argues that those holdings

 do not apply in the present case.     Ford claims that Plaintiffs defined “defeat

 device” using the exact wording of federal law, and do not make generalized

 claims like plaintiffs did in Counts I and Duramax. Ford further claims that

 Plaintiffs “cannot simultaneously base their claims on these federal predicates, and




                                         19
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2380
                                                      Page 24 of 61 PageID:
                                                                    Page 202721
                                                                            of 57




 then disclaim them in favor of some theoretical parallel state standard in an attempt

 to evade preemption.”

               Plaintiffs argue that their claims do not require proof that Ford used a

 “defeat device” as defined by federal law, and state that they are not seeking to

 replace existing EPA certification tests. Plaintiffs contend that their claims are

 analogous to the plaintiffs’ claims from Counts I and Duramax because they are

 similarly using the term “defeat device” as “shorthand to describe Ford’s bait and

 switch by touting its intentionally defective technology.” Furthermore, Plaintiffs

 have stated that in order to prove their fraud claims, they are not required to

 demonstrate directly or indirectly that Ford committed fraud on the EPA by using a

 defeat device. Plaintiffs believe that they can alternatively prove their fraud claims

 by reference to what a reasonable consumer would have expected of the “clean”

 vehicles without proof of Ford’s regulatory noncompliance.

                 The Court agrees that Plaintiffs’ claims are not contingent on their ability to

 prove that Ford used defeat devices in its vehicles. Although Ford correctly asserts

 that this present case is dissimilar from Counts I and Duramax because Plaintiffs

 define “defeat device” using the exact statutory language that Congress has used in

 its definition,6 Ford fails to point out that even if Plaintiffs were no longer able to

 refer to Ford’s alleged use of defeat devices, Plaintiffs could still succeed with

 
 6
     Compare Doc # 1, Pg ID 11, 114, 121-122 with 40 C.F.R. § 86.1803-01.
                                                                20
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2381
                                                      Page 25 of 61 PageID:
                                                                    Page 212722
                                                                            of 57




 their fraud claims. The true issue with regard to Plaintiffs’ fraud claims is whether

 or not Ford materially deceived (under the various state laws) its consumers. The

 Court finds that Plaintiffs have sufficiently stated a claim for fraud, under state

 laws, without relying on Ford’s alleged use of defeat devices.

     2. Implied Preemption

       In addition to express preemption, Ford claims that Plaintiffs’ state law

 claims are impliedly preempted. As explained previously, there are two types of

 implied preemption. The first, field preemption, occurs where federal regulations

 are so expansive that Congress has left no room for supplemental state regulation.

 Defendants do not advance a field preemption argument. Field preemption is

 inapplicable in this case because the CAA includes a “savings clause” wherein

 Congress expressly confirms that states retain the ability to regulate “the use,

 operation, or movement” of motor vehicles. § 7543(d). See also Geier v. Am.

 Honda Motor Co., 529 U.S. 861, 868 (2000).

       The second kind of implied preemption that courts have recognized is

 conflict preemption. Gade, 505 U.S. at 98. There are two types of conflict

 preemption. First, conflict preemption exists when compliance with both federal

 and state requirements is physically impossible. Id. Ford does not advance that

 argument. Second, conflict preemption exists when state law would operate as an

 obstacle to “the accomplishment and execution of the full purposes and objectives


                                          21
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2382
                                                      Page 26 of 61 PageID:
                                                                    Page 222723
                                                                            of 57




 of Congress.” Id. (internal citations omitted). Ford argues that Plaintiffs' claims

 represent an obstacle to Congress's purpose and objectives in enacting the CAA.

 Specifically, Ford argues that if this Court grants Plaintiffs relief pursuant to its

 state law claims, “[t]his would lead to confusion for consumers, place

 manufacturers in impossible positions, and undermine the federal scheme and plan

 for consistent information and testing relating to emissions for new automobiles.”

       Ford’s argument fails because it incorrectly addresses Plaintiffs’ state law

 claims. The Court in Duramax said that in order for a car company to argue that

 claims arising from state consumer protection statutes are impliedly preempted by

 the CAA, a defendant would have to prove that Congress intended for the CAA to

 regulate the scope of a vehicle manufacturer’s disclosure obligations to consumers.

 Duramax, 298 F. Supp. 3d at 1064. Ford has not provided this Court with any

 legal authority to support that position.      Plaintiffs’ state law claims are not

 impliedly preempted by the CAA.

     C. Rule 9(b)

       Ford argues in its Motion that Plaintiffs’ state law claims do not comply

 with Rule 9(b) because they do not adequately plead an actionable

 misrepresentation or omission.

       Under Federal Rule of Civil Procedure 9(b), “[i]n alleging fraud or mistake,

 a party must state with particularity the circumstances constituting fraud or


                                          22
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2383
                                                      Page 27 of 61 PageID:
                                                                    Page 232724
                                                                            of 57




 mistake. Malice, intent, knowledge, and other conditions of a person's mind may

 be alleged generally.” Fed. R. Civ. P. 9(b). The purpose of Rule 9(b) is to put

 defendants on notice of the nature of the claim. See Williams v. Duke Energy Int'l,

 Inc., 681 F.3d 788, 803 (6th Cir. 2012) (“[I]t is a principle of basic fairness that a

 plaintiff should have an opportunity to flesh out her claim through evidence

 unturned in discovery. Rule 9(b) does not require omniscience; rather the Rule

 requires that the circumstances of the fraud be pled with enough specificity to put

 defendants on notice as to the nature of the claim.” (internal citations omitted)).

 “Although Rule 9(b) heightens the pleading standard, it always must be read

 ‘against the backdrop’ of Fed. R. Civ. P. 8, which aims simply to put a defendant

 on notice of the claims against him so that he may reasonably respond [to] the

 allegations in the complaint.” State Farm Mut. Auto. Ins. Co. v. Pointe Physical

 Therapy, LLC, 107 F. Supp. 3d 772, 788 (E.D. Mich. 2015).

       The specificity required for allegations of affirmative misrepresentations is

 necessarily different than the specificity required for allegations of fraudulent

 omissions. Duramax, 298 F. Supp. 3d at 1055. “When it comes to claims of fraud

 by omission or fraudulent concealment, the plaintiff faces a slightly more relaxed

 pleading burden; the claim ‘can succeed without the same level of specificity

 required by a normal fraud claim.’ ” Beck v. FCA US LLC, 273 F.Supp.3d 735,

 751 (E.D. Mich. 2017) (quoting Baggett v. Hewlett–Packard Co., 582 F.Supp.2d


                                          23
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2384
                                                      Page 28 of 61 PageID:
                                                                    Page 242725
                                                                            of 57




 1261, 1267 (C.D. Cal. 2007)). There is a disparate burden between the two types

 of fraud because fraudulent acts occur at a specific time, but fraudulent omissions

 occur over a period of time. Duramax, 298 F. Supp. 3d at 1055. While fraudulent

 acts can be specifically described, fraudulent omissions are, by very definition,

 more amorphous. Id.

       Even in the context of a fraudulent omission claim, Rule 9(b) requires a

 plaintiff to set forth the “who, what, when, where, and how” of the alleged

 omission. Republic Bank & Tr. Co. v. Bear Stearns & Co., 683 F.3d 239, 256 (6th

 Cir. 2012). Plaintiffs must set forth: (1) precisely what was omitted; (2) who

 should have made a representation; (3) the content of the alleged omission and the

 manner in which the omission was misleading; and (4) what [defendant] obtained

 as a consequence of the alleged fraud. Republic Bank & Tr. Co. v. Bear Stearns &

 Co., 683 F.3d 239, 256 (6th Cir. 2012).


     1. Whether Plaintiffs Adequately Comply with Rule 9(b)

       Ford claims that Plaintiffs are in violation of Federal Rule of Civil Procedure

 9(b) because no Plaintiff states with any specificity what deceptive statements they

 were exposed to before purchasing their vehicles. Ford further argues that it did

 not deceive Plaintiffs, and distinguished their claims from the claims made by the

 plaintiffs in Counts I and Duramax. Specifically, Ford contends that in Counts I

 and Duramax, General Motors was responsible for a “pervasive advertising

                                           24
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2385
                                                      Page 29 of 61 PageID:
                                                                    Page 252726
                                                                            of 57




 campaign” that focused on the concept of “clean diesel” or “green”

 “environmentally friendly trucks.” According to Ford, it only made the following

 claims in its advertisements:

     x The 29-page 2011 brochure (Doc # 1, Ex. 6) twice refers to the
       “cleanest Super Duty diesel ever” – a comparative statement relative
       to Super Duty engines – but none of the individual Plaintiffs claim to
       have purchased a 2011 model year vehicle. And when discussing
       emissions, it measures Ford’s compliance strictly against government
       standards.

     x The 28-page 2012 brochure (Id. at Ex. 7.) refers to the subject
       vehicles as the “cleanest Super Duty diesel ever” on only one
       occasion, and again measures compliance strictly against government
       standards. The only individual Plaintiff who claims to have purchased
       a 2012 vehicle bought it used in 2015, and does not allege that he ever
       saw this brochure (much less this specific statement in this brochure)
       prior to his purchase.

     x The 30-page 2013 brochure (Id. at Ex. 8.) refers to the subject
       vehicles as the “cleanest Super Duty diesel ever” on one occasion and
       again measures compliance strictly against government standards. No
       individual Plaintiff claims to have purchased a 2013 model year
       vehicle.

     x The 24-page 2014 brochure (Id. at Ex. 9.) does not make any
       reference to the Super Duty as a “clean diesel” or “low emission”
       vehicle. One individual Plaintiff claims to have purchased a new
       2014 Super Duty vehicle. (Id.)

     x The 25-page 2015 brochure (Id.) does not refer to the Super Duty as
       being a “clean diesel” or “low emission” vehicle. It merely mentions
       that the vehicle’s new “high pressure fuel injectors achieve a more
       efficient, cleaner burn.”

     x   The 25-page 2016 brochure (Id. at Ex. 11.) does not refer to the Super
         Duty as a “clean diesel” or “low emission” vehicle. It merely
         mentions that the vehicle’s “best-in class” diesel fuel economy is
                                           25
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2386
                                                      Page 30 of 61 PageID:
                                                                    Page 262727
                                                                            of 57




        “maintained with the help of high-pressure fuel injectors that achieve
        a clean, efficient burn.”

     x The 31-page 2017 brochure (Id. at Ex. 12.) does not make any
       reference to the Super Duty as being a “clean diesel” or “low
       emission” vehicle. No individual Plaintiff claims to have purchased a
       2017 model year vehicle.

 (Doc # 28, Pg ID 1455-1457) Ford argues that the term “cleanest Super Duty

 diesel ever,” which the Plaintiffs state in their Complaint, was only used sparingly

 between 2011 and 2013. Ford further argues that no plaintiff alleges that they

 viewed any of the aforementioned product brochures, or relied upon any

 advertisements before buying their vehicles.

        Plaintiffs argue that they satisfied Rule 9(b)’s standard that applies when

 plaintiffs’ claims are based on fraudulent omissions because they identified the

 “who, what, when, where, and how” of Ford’s alleged omissions and

 misstatements. Plaintiffs claim that in their Complaint, they stated that:

        the “who” is defendants; the “what” is the identified Ford Super-Duty
        Truck models and the representations and omissions knowingly made
        by Ford; the “when” is prior to the sale or lease of the Affected
        Vehicles (including during the production years of the Affected
        Vehicles and during plaintiffs’ selection of their vehicles); the
        “where” is the various means through which defendants promoted the
        Affected Vehicles as identified in the Complaint, including through
        the dealerships where plaintiffs bought or leased their vehicles; the
        “how” is misrepresentations and omissions resulting in premium
        payments that would not have otherwise been made; and the “why” is
        “engine power” and “increased profits.”




                                           26
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2387
                                                      Page 31 of 61 PageID:
                                                                    Page 272728
                                                                            of 57




 (Doc # 35, Pg ID 1725-1726) Plaintiffs contend that they are not obligated to

 address their claims based on Ford’s fraudulent omissions with any additional

 specificity, and claim that Ford has not identified any of their state law claims that

 require a heightened standard that they are required to abide by. Plaintiffs also

 rebut Ford’s reliance argument by arguing that reliance is not an element for many

 of their state law claims, where, as here, the omission or misrepresentation is a

 material part of an extensive campaign. Plaintiffs claim that they sufficiently

 demonstrated that they bought Ford’s vehicles on the reasonable but mistaken

 belief, due to Ford’s omission and concealment of material facts, that each vehicle

 “was a ‘clean diesel’ and/or a ‘low emission diesel,’ complied with U.S. emissions

 standards, was EPA-certified, and would retain all of its promised fuel economy

 and performance throughout its useful life.”

         Plaintiffs’ state law claims have satisfied Federal Rule of Civil Procedure

 9(b).    Plaintiffs have stated: (1) precisely what was omitted—material facts

 regarding the vehicles’ engines; (2) who should have made a representation—Ford;

 (3) the content of the alleged omission and the manner in which the omission was

 misleading—the content being that the vehicles had clean diesel engines and low

 emissions diesel engines, and the manner being that those claims were false; and

 (4) what [defendant] obtained as a consequence of the alleged fraud—increased




                                          27
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2388
                                                      Page 32 of 61 PageID:
                                                                    Page 282729
                                                                            of 57




 profits. Plaintiffs have sufficiently stated valid fraudulent omissions claims under

 Rule 9(b).

     2. Whether Plaintiffs State Actionable Misrepresentations or Omissions

       a. Misrepresentations

       Ford argues that affirmative misrepresentation claims fail when they are

 based on non-actionable puffery upon which no reasonable person would have

 relied. Ford claims that the statements it made regarding its vehicles could not

 have caused individuals to rely on those types of comments, and cannot form the

 basis of a fraud action. Ford also argues that Plaintiffs did not state in their

 Complaint what affirmative misrepresentations state the basis of their claims.

       Ford is correct in asserting that Plaintiffs’ misrepresentations are non-

 actionable puffery. Courts in the Sixth Circuit have explained that statements of

 cleanliness convey “inherently subjective” concepts and constitute non-actionable

 opinions.    Seaton v. TripAdvisor LLC, 728 F.3d 592, 598 (6th Cir. 2013).

 Additionally, promises of efficiency and reliability “cannot form the basis for a

 fraud claim.” Ram Int'l Inc. v. ADT Sec. Servs., Inc., No. 11–10259, 2011 WL

 5244936, at *6 (E.D. Mich. Nov. 3, 2011), aff'd, 555 Fed.Appx. 493 (6th Cir.

 2014).   Courts are much more likely to find representations actionable when

 assertions make specific representations, especially numerically quantifiable

 representations. Counts I, 237 F. Supp. 3d at 597. However, representations that


                                          28
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2389
                                                      Page 33 of 61 PageID:
                                                                    Page 292730
                                                                            of 57




 merely contain numbers are not necessarily enough to qualify as actionable

 statements under a fraud theory. Id. Factors that generally demonstrate that a

 numerical claim is actionable include: (1) if an advertisement expressly states that

 the product was tested by the advertising company; and (2) if the advertisement

 compares the product to a specific competitor by name.7 Id. (citing Southland Sod

 Farms v. Stover Seed Co., 108 F.3d 1134, 1145 (9th Cir. 1997)).

               Here, the only advertisement that Plaintiffs allege contain anything related to

 a specific, numerically quantifiable statement is found in paragraph 96 of the

 Complaint. That advertisement states that “[Ford’s] cleanest super duty diesel ever

 reduces nitrogen oxide (NOx) levels by more than 80% compared to last year.”

 (Doc # 1, Pg ID 65) As the Counts I court stated, this type of a claim regarding

 emissions, while a statistic, is not quantifiable by itself. Counts I, 237 F. Supp. 3d

 at 597 (holding that an advertisement that stated that an engine generated at least

 90% less NOx was non-actionable). Further, Ford does not specifically assert in its

 advertisement that this claim was based on testing, and does not compare their

 vehicles’ engines to any identifiable competitor’s product. Since all of the other

 representations made by Ford are non-actionable, all of Ford’s alleged affirmative

 misrepresentations amount to non-actionable puffery.

               b. Omissions

 
 7
     This does not apply in actions involving the Lanham Act.
                                                                29
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2390
                                                      Page 34 of 61 PageID:
                                                                    Page 302731
                                                                            of 57




       Ford argues that Plaintiffs’ claims based on fraudulent omissions should be

 dismissed because Plaintiffs have not proven that Ford had a duty to disclose any

 alleged omitted information that was material. Ford alludes to the fact that the

 information that it allegedly omitted was not material because a reasonable

 consumer would not have behaved differently had the omitted information been

 disclosed.   Additionally, Ford argues that even if it did withhold material

 information from consumers, this material information only relates to EPA

 regulations, and would be preempted. In Duramax, the Court rejected an argument

 similar to Ford’s, but Ford attempts to distinguish Duramax from this case. Ford

 argues that in Duramax, GM’s advertisements did not expressly reference EPA

 regulations, but here, Ford explicitly references regulatory requirements in

 connection with its cars’ emissions.    Further, Ford states that even if Ford’s

 misrepresentations and omissions were material, Plaintiffs cannot demonstrate that

 Ford had exclusive knowledge of these facts.

       Plaintiffs argue in response that their allegations are not limited to

 statements concerning federal regulations. Plaintiffs also claim that if Ford had

 disclosed any relevant information to consumers regarding the presence of defeat

 devices or unlawful emissions levels to authorized Ford dealerships or to the

 media, that information would have been passed on to consumers, and Plaintiffs

 would have behaved differently. Plaintiffs also argue that Ford’s lack of exclusive


                                         30
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2391
                                                      Page 35 of 61 PageID:
                                                                    Page 312732
                                                                            of 57




 knowledge argument is without merit because even if it were properly raised,

 which Plaintiffs do not believe is the case, Ford did have “exclusive knowledge” of

 the defeat devices due to their status as the manufacturer of the vehicles involved

 in this case.

        The Court agrees that based on the court’s decision in Counts v. Gen.

 Motors, LLC, No. 16-CV-12541, 2017 WL 1406938, at *4 (E.D. Mich. Apr. 20,

 2017) (“Counts II”), Ford had a duty to disclose information about the defeat

 devices that were installed in their vehicles because the omissions were material

 and not necessarily connected to EPA regulations. In Counts II, GM argued that

 because the plaintiffs’ fraudulent concealment claims were premised on GM

 secretly using defeat devices in its vehicles, plaintiffs could not succeed with those

 claims because they were inextricably tied to EPA regulations, and so, even if they

 were material, they would be preempted by federal law. Counts II, 2017 WL

 1406938, at *3-4. The Counts II court ruled that although it would be relevant to

 the plaintiffs’ claims to prove that the vehicles they bought contained defeat

 devices as defined by federal law, they could prevail without demonstrating that

 GM did not comply with EPA regulations because they were attempting to hold

 GM liable for concealing material facts, specifically the non-functionality of

 certain technology within the vehicles. Id. at 4 The Counts II court explained that

 if GM’s argument was to be accepted, “consumers would be unable to hold vehicle


                                          31
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2392
                                                      Page 36 of 61 PageID:
                                                                    Page 322733
                                                                            of 57




 manufacturers liable for any intentionally defective technology, if the technology

 also impacted or concealed the vehicle's emissions levels.” Id.

       Our case is analogous to Counts II.       Throughout Plaintiffs’ Complaint,

 several Plaintiffs mention that if Ford did not omit information regarding its

 vehicles’ fuel economy, performance, and emissions, they would either not have

 purchased their vehicles or paid less money for them.        Since Ford’s alleged

 fraudulent omissions are material (because these plaintiffs would have behaved

 differently) and not all connected to EPA regulations (and therefore not preempted

 by federal law), Ford’s argument with regard to materiality fails at this time.

 Furthermore, Ford’s argument pertaining to it lacking exclusive knowledge of

 defeat devices also fails. Ford was the company responsible for manufacturing its

 vehicles, and it would be difficult to argue that it was unaware of any defeat

 devices in their automobiles. See Counts I, 237 F. Supp. 3d at 600 (ruling that it

 would be impossible for GM to be unaware about defeat devices in its vehicles

 because they were in a “superior position to know” about their existence).

     D. RICO

       RICO establishes bases for both criminal and civil suits. A RICO civil suit

 may be brought by “[a]ny person injured in his business or property by reason of a

 violation of section 1962 of this chapter.” 18 U.S.C. § 1964(c). Section 1962

 provides that: “It shall be unlawful for any person employed by or associated with


                                         32
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2393
                                                      Page 37 of 61 PageID:
                                                                    Page 332734
                                                                            of 57




 any enterprise engaged in, or the activities of which affect, interstate or foreign

 commerce, to conduct or participate, directly or indirectly, in the conduct of such

 enterprise's affairs through a pattern of racketeering activity or collection of

 unlawful debt.” Id. at § 1962(c). In other words, a party advancing a civil RICO

 claim must establish their right to sue and then further allege the following

 elements: “(1) conduct (2) of an enterprise (3) through a pattern (4) of racketeering

 activity.” Heinrich v. Waiting Angels Adoption Servs., Inc., 668 F.3d 393, 404 (6th

 Cir. 2012) (quoting Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 496, 105 S.Ct.

 3275, 87 L.Ed.2d 346 (1985)).


       1. Standing

       Plaintiffs may assert a RICO claim only if they can identify an injury to their

 “business or property by reason of a violation of section 1962.” 18 U.S.C. §

 1964(c).   In so limiting the scope of RICO standing, Congress exhibited an

 intention to exclude “personal injury—that is, an injury ‘to a person, such as a

 broken bone, a cut, or a bruise’ or a ‘bodily injury.’” Jackson v. Sedgwick Claims

 Mgmt. Servs., Inc., 731 F.3d 556, 564 (6th Cir. 2013) (quoting Black's Law

 Dictionary 857 (9th ed. 2009)). Similarly, a RICO injury must be concrete, not

 intangible or speculative. See Saro v. Brown, 11 Fed.Appx. 387, 389 (6th Cir.

 2001). See also Fleischhauer v. Feltner, 879 F.2d 1290, 1299 (6th Cir. 1989)

 (explaining that RICO plaintiffs must identify a “reasonable and principled basis of

                                          33
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2394
                                                      Page 38 of 61 PageID:
                                                                    Page 342735
                                                                            of 57




 recovery” which is “not based upon mere speculation and surmise”); Short v.

 Janssen Pharm., Inc., No. 1:14-CV-1025, 2015 WL 2201713, at *3 (W.D. Mich.

 May 11, 2015) (“Short must, at a minimum, show some direct, pecuniary injury to

 his own pocket that is unrelated to the claimed personal injury.”).

       In Reiter v. Sonotone Corp., the Supreme Court interpreted § 4 of the

 Clayton Act, which authorizes “[a]ny person who shall be injured in his business

 or property” by reason of an antitrust law violation to bring suit. 442 U.S. 330,

 337 (1979). The Supreme Court held that “where petitioner alleges a wrongful

 deprivation of her money because the price of the hearing aid she bought was

 artificially inflated by reason of respondents' anticompetitive conduct, she has

 alleged an injury in her ‘property’ under § 4.” Id. at 342. That holding did not

 involve the RICO statute, but the Sixth Circuit has held that “Reiter's common-

 sense observation about § 4 applies with equal logical force to § 1964(c).”

 Jackson, 731 F.3d at 564.

       Ford argues that Plaintiffs lack the standing necessary to bring a RICO

 action against it because Plaintiffs do not prove that they were “injured in [their]

 business or property by reason of a violation of 18 U.S.C. § 1964(c).” Ford argues

 that Plaintiffs’ injuries are speculative. Ford claims that Plaintiffs’ RICO claim

 should be dismissed in its entirety because their “premium price” theory fails.

 According to Ford, under RICO, it is not enough for Plaintiffs to allege in a


                                          34
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2395
                                                      Page 39 of 61 PageID:
                                                                    Page 352736
                                                                            of 57




 conclusory manner that they have cognizable injuries due to paying a “premium

 price” of approximately $8,400 for their vehicles based on false promises of

 “power, performance, fuel economy, and environment friendliness.”                Ford

 contends that Plaintiffs have not articulated how, in a quantifiable manner, they did

 not get the benefit of their bargain.

       Plaintiffs respond by stating that they do not lack standing because their

 claim is in fact cognizable under RICO. Plaintiffs argue that their cognizable

 injury derives from the fact that they overpaid for their vehicles considering that

 their vehicles were not sold to them as promised. (Doc # 34, Pg ID 1652-1658)

 Plaintiffs argue that this court should reach the same conclusion that the Court did

 in In re Chrysler-Dodge-Jeep EcoDiesel Litig., 295 F. Supp. 3d 927 (N.D. Cal.

 2018) (“EcoDiesel”) with regard to the plausibility of their overpayment injury

 argument. Plaintiffs assert that in EcoDiesel, the Court held that the plaintiffs were

 allowed to use overpayment as a cognizable RICO injury while claiming that their

 vehicles “could not achieve the advertised towing power, performance, and/or fuel

 economy without cheating emissions tests.” EcoDiesel, 295 F. Supp. 3d at 946.

       Courts have held that there is a distinction between damages theories where

 the (ascertainable and reasonably quantifiable) overpayment occurred at the time

 of injury and speculative damages theories which are contingent on some future

 event, lost profit, or unanticipated future expense. Duramax, 298 F. Supp. 3d at


                                          35
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2396
                                                      Page 40 of 61 PageID:
                                                                    Page 362737
                                                                            of 57




 1070–71.    Therefore, a RICO plaintiff may recover for money invested on the

 basis of misrepresentations, but not for loss of the profits, which the plaintiffs

 expected to receive from that investment. See Fleischhauer, 879 F.2d at 1300.

 Likewise, a RICO plaintiff may recover for overpayment when they buy a used car

 after being told it was new, see Bailey v. Atl. Auto. Corp., 992 F. Supp. 2d 560, 579

 (D. Md. 2014), but may not recover for overpayment simply because the tires they

 purchased may be defective, see In re Bridgestone/Firestone, Inc. Tires Prod. Liab.

 Litig.155 F.Supp.2d at 1095 (S.D. Ind. 2001), rev'd on other grounds In re

 Bridgestone/Firestone, Inc., 288 F.3d 1012 (7th Cir. 2002). A RICO plaintiff may

 recover money paid pursuant to insurance policies that plaintiffs chose because

 “the defendants falsely represented that the potential investors could completely

 avoid payment of any future federal income taxes,” see Hofstetter v. Fletcher, 860

 F.2d 1079, 1988 WL 107371, at *6 (6th Cir. 1988), but cannot recover for loans

 granted to debtors based upon misrepresentations by the debtors because the

 plaintiffs would suffer damages only if the debtors defaulted (and because the

 amount of damages was speculative until the creditor's bargained for remedies

 were exhausted), see First Nationwide Bank v. Gelt Funding Corp., 27 F.3d 763,

 768 (2d Cir. 1994).

       Here, Plaintiffs allege that they overpaid for their vehicles based on Ford’s

 alleged omissions.      Plaintiffs claim that if not for learning of Ford’s


                                          36
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2397
                                                      Page 41 of 61 PageID:
                                                                    Page 372738
                                                                            of 57




 misrepresentations, without knowing what information was omitted (that pollutants

 were only reduced during testing), they would not have purchased Ford’s

 automobiles. Under Duramax, Plaintiffs’ claims are premised on overpayment that

 occurred at the time of their injuries and are not speculative. Plaintiffs have

 adequately alleged that they have cognizable injuries, and therefore standing.

       2. Prima Facie Elements of a RICO Violation

       As indicated above, plaintiffs alleging that RICO has been violated are

 required to plead the essential elements of a violation, including: “(1) conduct (2)

 of an enterprise (3) through a pattern (4) of racketeering activity.” Heinrich, 668

 F.3d at 404 (6th Cir. 2012) (citations omitted). Ford asserts that Plaintiffs have not

 met two of these essential elements: (1) the existence of an enterprise; and (2) the

 required predicate acts.

          a. RICO “Enterprise”

       Ford alleges that Plaintiffs are not considered a legal racketeering

 “enterprise” under RICO.       Ford argues that Plaintiffs only offer conclusory

 allegations suggesting that Ford and Bosch GmbH and Bosch LLC (“Bosch

 Defendants”) constituted an enterprise. Ford claims that RICO does not apply to

 acts of separate businesses in pursuit of their ordinary business activities, even if

 those activities cross the line into predicate acts under the statute. Ford further

 argues that because Ford and Bosch Defendants came together for legitimate


                                          37
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2398
                                                      Page 42 of 61 PageID:
                                                                    Page 382739
                                                                            of 57




 purposes (engaging in a manufacturer-supplier relationship), in the ordinary course

 of business, no RICO enterprise existed as a matter of law.

       Plaintiffs argue that Ford cannot escape liability for its fraudulent activity

 solely by claiming that it engaged in a legitimate activity. Plaintiffs assert that

 even if any legitimate activity excuse were plausible, the purpose of an alleged

 enterprise’s activity is a question for the jury, and not a question to be resolved at

 this stage. Plaintiffs assert that Ford’s arguments are only based on non-binding

 and distinguishable precedent.

       In order to state a RICO claim, plaintiffs must plausibly allege the existence

 of an enterprise engaged in a pattern of racketeering activity. 18 U.S.C. § 1962(c).

 But, the definition of “enterprise” for RICO purposes is exceedingly “broad.”

 Boyle v. United States, 556 U.S. 938, 944 (2009). The statute defines “enterprise”

 as “any individual, partnership, corporation, association, or other legal entity, and

 any union or group of individuals associated in fact although not a legal entity.”

 18 U.S.C. § 1961(4). “On its face, the definition appears to include both legitimate

 and illegitimate enterprises within its scope; it no more excludes criminal

 enterprises than it does legitimate ones.” United States v. Turkette, 452 U.S. 576,

 580–81 (1981). A RICO association-in-fact “must have at least three structural

 features: a purpose, relationships among those associated with the enterprise, and




                                          38
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2399
                                                      Page 43 of 61 PageID:
                                                                    Page 392740
                                                                            of 57




 longevity sufficient to permit these associates to pursue the enterprise's purpose.”

 Boyle, 556 U.S. at 946.

       Case law demonstrates that it is irrelevant whether or not Ford and Bosch

 Defendants engaged in legitimate activity.     A review of Plaintiffs’ Complaint

 shows that all three of the structural features required for a RICO association-in-

 fact have been alleged: (1) the purpose of the relationship between Ford and Bosch

 Defendants was to engage in business to manufacture vehicles; (2) the relationship

 between the parties has been well-documented; and (3) the parties have been in

 business together for at least ten years. (Doc # 1, Pg ID 34) Plaintiffs have

 sufficiently alleged a racketeering “enterprise” between Ford and Bosch

 Defendants for purposes of Plaintiffs’ RICO claim.

          b. Mail and Wire Fraud

       Ford argues that this Court should dismiss Plaintiffs’ RICO claim for failure

 to sufficiently plead predicate acts of mail or wire fraud for three reasons. First,

 Ford claims that Plaintiffs’ claim is predicated on a preempted fraud-on the-

 regulators theory. According to Ford, because Plaintiffs allege that Ford and

 Bosch Defendants formed an enterprise for the express purpose of fraudulently

 obtaining certificates of conformity (“COC”) from the EPA in order to sell

 vehicles, this constitutes an attempt to privately enforce the CAA, and is

 preempted and within exclusive province of the EPA. Second, Ford asserts that


                                         39
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2400
                                                      Page 44 of 61 PageID:
                                                                    Page 402741
                                                                            of 57




 Plaintiffs’ claim that are predicated on advertisements to consumers is non-

 actionable because: “(i) Plaintiffs have failed to identify with any specificity which

 statements are at issue; (ii) the few supposed misrepresentations they do identify

 are puffery; and (iii) Plaintiffs have failed to allege that the alleged affirmative

 misrepresentations and or omissions were material.” Finally, Ford claims that

 Plaintiffs have not alleged multiple instances of mail and wire fraud that are plead

 with factual specificity as mandated by Rule 9(b).

         Plaintiffs respond by arguing that Ford’s assertions regarding their failure to

 plead predicate acts of mail or wire fraud are unfounded. First, Plaintiffs state that

 their RICO claim is not predicated on a preempted fraud-on-the-regulators theory

 because plaintiffs allege they were defrauded. Plaintiffs argue that even though

 they allege that Ford intended to deceive regulators and made fraudulent mail and

 wire communications to regulators, neither of those allegations are essential to

 their RICO claim.      Plaintiffs said that those allegations are merely collateral

 matters. Second, Plaintiffs argue that they do offer their allegations about Ford’s

 concealment with specificity in their Complaint. Plaintiffs specifically point to

 paragraphs 92 through 110 of their Complaint to find specific allegations. For

 those reasons, Plaintiffs contend that their allegations are sufficient under Rule

 9(b).




                                            40
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2401
                                                      Page 45 of 61 PageID:
                                                                    Page 412742
                                                                            of 57




       To state a claim based on mail or wire fraud, the Plaintiffs must allege the

 following three elements: “(1) devising or intending to devise a scheme to defraud

 (or to perform specified fraudulent acts); (2) involving a use of the mails; and (3)

 for the purpose of executing the scheme or attempting to do so.” United States v.

 Kennedy, 714 F.3d 951, 958 (6th Cir. 2013) (quoting United States v. Frost, 125

 F.3d 346, 354 (6th Cir.1997)). Plaintiffs must allege that Defendants possessed the

 “specific intent to deceive or defraud.” Frost, 125 F.3d at 354. The “scheme to

 defraud must involve ‘misrepresentations or omissions reasonably calculated to

 deceive persons of ordinary prudence and comprehension.’” Bender v. Southland

 Corp., 749 F.2d 1205, 1216 (6th Cir. 1984) (quoting United States v. Van Dyke,

 605 F.2d 220, 225 (6th Cir. 1979)). Plaintiffs need not show “actual reliance,” but

 must demonstrate that the misrepresentations or omissions were “material.”

 United States v. Daniel, 329 F.3d 480, 487 (6th Cir. 2003). Specific intent to

 defraud or deceive exists if “the defendant by material misrepresentations intends

 the victim to accept a substantial risk that otherwise would not have been taken.”

 Id. at 488.

       Importantly, “[a] defendant may commit mail fraud even if he personally has

 not used the mails.” Frost, 125 F.3d at 354 (citing United States v. Griffith, 17

 F.3d 865, 874 (6th Cir.1994)). “A mail fraud conviction requires only a showing

 that the defendant acted with knowledge that use of the mails would follow in the


                                         41
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2402
                                                      Page 46 of 61 PageID:
                                                                    Page 422743
                                                                            of 57




 ordinary course of business, or that a reasonable person would have foreseen use of

 the mails.” Id. In other words, there is no requirement that the defendant have

 actually intended that the mails (or wire) be used. Id. And, further, “‘[t]he

 mailings may be innocent or even legally necessary.’” Id. (quoting United States

 v. Oldfield, 859 F.2d 392, 400 (6th Cir. 1988)). The use of the mails “‘need only

 be closely related to the scheme and reasonably foreseeable as a result of the

 defendant's actions.’” Id. (quoting Oldfield, 859 F.2d at 400).

       “When pleading predicate acts of mail or wire fraud, in order to satisfy the

 heightened pleading requirements of Rule 9(b), a plaintiff must ‘(1) specify the

 statements that the plaintiff contends were fraudulent, (2) identify the speaker, (3)

 state where and when the statements were made, and (4) explain why the

 statements were fraudulent.’” Heinrich, 668 F.3d at 404 (quoting Frank v. Dana

 Corp., 547 F.3d 564, 570 (6th Cir. 2008)).

       This Court finds that based on a review of Plaintiffs’ Complaint, they have

 sufficiently stated allegations of mail or wire fraud in relation to their RICO claim.

 First, Plaintiffs have alleged that Ford intended to defraud Plaintiffs based on its

 undoubted knowledge of its vehicles’ defeat devices. Second, Plaintiffs allege that

 Ford defrauded Plaintiffs by omitting facts through U.S. mail and online. (Doc # 1,

 Pg ID 164-167) Third, Plaintiffs allege that Ford has engaged in a scheme due to

 engaging in a course of action to deprive Plaintiffs of their money. See United


                                          42
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2403
                                                      Page 47 of 61 PageID:
                                                                    Page 432744
                                                                            of 57




 States v. Daniel, 329 F.3d 480, 485 (6th Cir. 2003) (explaining that a scheme to

 defraud “includes any plan or course of action by which someone intends to

 deprive another by…deception of money or property by means of false or

 fraudulent pretenses, representations, or promises.”). According to the relevant

 standards, Plaintiffs properly alleged the existence of mail or wire fraud.

          c. Bosch LLC’s Duty to Disclose

       Bosch LLC argues that in order for Plaintiffs to succeed on a theory of fraud

 by omission, Plaintiffs must allege that Bosch LLC had an independent duty to

 disclose information to them.      Bosch LLC cites to cases where courts have

 determined that omissions intended to create fraudulent representations can only

 constitute a violation of a mail fraud if the defendant had a duty to disclose

 material information. According to Bosch LLC, Plaintiffs have not alleged any

 facts that would support that Bosch LLC owed them a duty to disclose.

       Plaintiffs argue that they are not required to allege that Bosch LLC had an

 independent duty to disclose information to them.         Plaintiffs assert that they

 alleged in their Complaint that Defendants concealed the truth from, and

 communicated half-truths to, Plaintiffs and class members. Plaintiffs further assert

 that in those instances, courts have held that plaintiffs need not allege that RICO

 defendants had an independent duty to disclose.




                                           43
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2404
                                                      Page 48 of 61 PageID:
                                                                    Page 442745
                                                                            of 57




       Some non-controlling cases do appear to support the proposition that in

 order for plaintiffs to be able to rely on omissions to establish fraud, they need

 prove that defendants must have a duty to disclose. See United States v. Skeddle,

 940 F.Supp. 1146, 1149 (N.D. Ohio 1996) (“Because the “scheme to defraud of

 property or money” counts are based on what was not said (i.e., omissions), the

 defendants are culpable under this branch of the mail fraud statute only if the

 government proves the defendants had a duty to disclose their interest in the

 transactions.”); Gould, Inc. v. Mitsui Min. & Smelting Co., 750 F.Supp. 838, 843

 (N.D. Ohio 1990) (“[T]here has been no attempt to delineate what facts were

 omitted or what duty defendants had to disclose information to Gould, which is

 necessary when one alleges a material omission.”). See also United States v.

 Benny, 786 F.2d 1410, 1418 (9th Cir. 1986) (“[A] non-disclosure can only serve as

 a basis for a fraudulent scheme when there exists an independent duty that has

 been breached by the person so charged.”); United States v. Rabbitt, 583 F.2d

 1014, 1026 (8th Cir. 1978).

       But, other courts have expressly rejected this rationale. United States v.

 Colton, 231 F.3d 890, 901 (4th Cir. 2000) (“Concealment often is accompanied by

 an affirmative misrepresentation or a violation of an independent statutory or

 fiduciary disclosure duty, but neither is “essential” for actionable fraud.”); United

 States v. Keplinger, 776 F.2d 678, 697 (7th Cir. 1985) (“It requires no extended


                                          44
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2405
                                                      Page 49 of 61 PageID:
                                                                    Page 452746
                                                                            of 57




 discussion of authority to demonstrate that omissions or concealment of material

 information can constitute...fraud cognizable under the mail fraud statute, without

 proof of a duty to disclose the information pursuant to a specific statute or

 regulation.”); United States v. Allen, 554 F.2d 398, 410 (10th Cir. 1977).

       The Sixth Circuit has, however, repeatedly confirmed that concealment of

 material facts can constitute a fraudulent scheme sufficient to establish RICO

 liability. See, e.g., Daniel, 329 F.3d at 487; Dana Corp. v. Blue Cross & Blue

 Shield Mut. of N. Ohio, 900 F.2d 882, 885 (6th Cir. 1990); Am. Eagle Credit Corp.

 v. Gaskins, 920 F.2d 352, 354 (6th Cir. 1990); Bender, 749 F.2d at 1216. See

 also United States v. Chew, 497 Fed.Appx. 555, 563 (6th Cir. 2012) (“[I]n relation

 both to mail fraud and wire fraud, there is no technical or precise definition of an

 unlawful ‘scheme to defraud.’ The standard is a reflection of moral uprightness, of

 fundamental honesty, fair play and right dealing in the general and business life of

 members of society.”) (internal citations omitted); In re ClassicStar Mare Lease

 Litig., 823 F.Supp.2d 599, 627 (E.D. Ky. 2011) (“A fraudulent scheme may be

 demonstrated by proof that it was reasonably calculated to deceive persons of

 ordinary prudence and comprehension, and communications of half-truths and

 concealment of material facts are both actionable.”).         Since to the Court's

 knowledge, the Sixth Circuit has never articulated a duty to disclose requirement,

 the Court declines to abide by such a requirement. Therefore, Plaintiffs were not


                                          45
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2406
                                                      Page 50 of 61 PageID:
                                                                    Page 462747
                                                                            of 57




 required to prove that Bosch LLC had a duty to disclose any information about the

 defeat devices.

          d. Whether Ford Proximately Caused Plaintiffs’ Injuries

       Ford argues that even if Plaintiffs adequately pleaded a RICO injury and

 required predicate acts, they have not alleged that the injury was “by reason of” a

 RICO violation under Rule 9(b)’s heightened pleading requirements. Ford claims

 that any type of causal link between Ford’s alleged “fraud-on-the-regulator”

 conduct and Plaintiffs’ claimed injuries is indirect and attenuated. Ford argues that

 the court in Duramax incorrectly ruled that the plaintiffs did not fail to plead

 proximate causation because alleged intervening acts were carried out by co-

 conspirators, and not third parties. Ford argues that this conclusion reached in

 Duramax was wrong because the Court overlooked the EPA’s acceptance of

 allegedly fraudulent COC’s, which Ford believes was an intervening factor by a

 third party that broke the casual link between the violations and the injury.

       Plaintiffs respond by contending that the court was not incorrect in

 Duramax. Plaintiffs assert that there is no case law that demonstrates that if a

 manufacturer defrauds the EPA and the public, it may escape liability as a matter

 of law by claiming that the EPA’s approval of the fraudulent COC breaks the chain

 of proximate causation. Plaintiffs argue that if the EPA knew that the Defendants’

 submissions were false, that might constitute an intervening cause. However,


                                           46
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2407
                                                      Page 51 of 61 PageID:
                                                                    Page 472748
                                                                            of 57




 Plaintiffs are arguing that the EPA did not know about Defendants’ fraud;

 therefore, their approval of the fraudulent COCs did not constitute an intervening

 cause.


          The Supreme Court has “held that a plaintiff's right to sue...required a

 showing that the defendant's violation not only was a ‘but for’ cause of his injury,

 but was the proximate cause as well.” Holmes v. Sec. Inv'r Prot. Corp., 503 U.S.

 258, 268 (1992). The plaintiff must show “some direct relation between the injury

 asserted and the injurious conduct alleged.” Id. Importantly, the causation inquiry

 must focus on the alleged link between the “predicate acts” and the asserted injury.

 Heinrich v. Waiting Angels Adoption Servs., Inc., 668 F.3d 393, 405 (6th Cir.

 2012). A purported link that is “too remote,” “purely contingent,” or “indirect” is

 insufficient to confer standing.   Holmes, 503 U.S. at 271.      According to the

 Supreme Court, “‘[t]he general tendency of the law, in regard to damages at least,

 is not to go beyond the first step.’” Id. (quoting Associated Gen. Contractors of

 California, Inc. v. California State Council of Carpenters, 459 U.S. 519, 534

 (1983)).     An attenuated causation theory creates difficulties in apportioning

 damages between plaintiffs and attributing damages to defendants. See id. at 273.

 A challenge to a RICO suit based on asserted lack of proximate causation,

 however, is often best resolved at summary judgment, not at the pleading stage.

 See Trollinger v. Tyson Foods, Inc., 370 F.3d 602, 615 (6th Cir. 2004).

                                          47
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2408
                                                      Page 52 of 61 PageID:
                                                                    Page 482749
                                                                            of 57




       The connection between the predicate acts (Ford’s alleged deceit) and the

 asserted injury (Plaintiffs’ economic loses) are sufficient to demonstrate that Ford

 is the proximate cause of Plaintiffs’ injuries. Plaintiffs allege that but for Ford’s

 alleged fraudulent omissions, they would not have purchased Ford’s vehicles. This

 connection is not too distant or indirect. There is also no support for Ford’s

 argument that the EPA’s approval of the fraudulent conduct broke the chain of

 causation. As Plaintiffs argue, the EPA did not know about any alleged omissions.


           e. Whether Bosch LLC Proximately Caused Plaintiffs’ Injuries

       Bosch LLC claims that Plaintiffs fail to allege that they were injured “by

 reason of” a predicate offense committed by Bosch LLC. Bosch LLC argues that

 Plaintiffs do not sufficiently allege that its actions were a substantial cause of their

 injuries. Bosch asserts that even though Plaintiffs allege that Bosch LLC produced

 the Electronic Diesel Control Unit 17 and sold it to Ford, there were additional

 factors that substantially caused Plaintiffs’ alleged injuries, including, but not

 limited to: (1) the alleged premium that Ford charged for the vehicles; (2) Ford’s

 advertising campaign related to the vehicles; (3) fluctuations in consumer demand

 for vehicles like Plaintiffs’ and other market forces; and (4) potential future

 modifications to the vehicles. Bosch LLC also argues that Plaintiffs do not allege a

 direct link between their claimed injuries and Bosch LLC’s purported conduct.



                                           48
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2409
                                                      Page 53 of 61 PageID:
                                                                    Page 492750
                                                                            of 57




          Plaintiffs argue that they adequately allege that Bosch LLC’s conduct was a

 substantial factor in causing their purported injuries. Plaintiffs argue that they

 would not have overpaid for Ford’s vehicles if they did not contain the defeat

 devices that Bosch LLC designed and helped implement as part of Defendants’

 unlawful scheme. Plaintiffs argue that the “direct link” between their injuries and

 Bosch LLC’s conduct is that Bosch entities participated not just in the

 development of the defeat devices, but also in the scheme to prevent U.S.

 regulators from uncovering the device’s true functionality. Plaintiffs further argue

 that without Bosch LLC’s knowing participation, the scheme would not have

 existed at all.

          Based on the above standards that courts have implemented to analyze

 proximate causation under RICO, Plaintiffs have sufficiently demonstrated that

 there was a direct link between the injuries that they allege they suffered and

 Bosch LLC’s conduct. But for Bosch LLC working with Ford to make the defeat

 devices, Plaintiffs would not have overpaid for the vehicles. Further, as courts

 have noted, Bosch LLC’s assertion about proximate causation is best resolved at

 the summary judgment stage.

     V.   Whether Plaintiffs are Permitted to Assert Claims on Behalf of Absent
          Class Members Under the Laws of Other States

          Ford argues that Plaintiffs are not permitted to bring claims under the laws

 of forty-seven states because there are only six named Plaintiffs who reside in five

                                           49
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2410
                                                      Page 54 of 61 PageID:
                                                                    Page 502751
                                                                            of 57




 states, and who allegedly bought trucks in five states. Those states being: (1)

 Arizona; (2) California; (3) Illinois; (4) Pennsylvania; and (5) Texas. Ford asserts

 that this Court should determine that the named Plaintiffs lack standing to assert

 claims in all of the states where they do not reside or claim to have suffered an

 injury.   Ford acknowledges that federal courts have deferred this question of

 standing until the class certification stage, but argues that some courts are

 beginning to address this question sooner in the litigation process in order to

 refrain from subjecting defendants to the expense and burden of nationwide

 discovery without first securing plaintiffs who clearly have standing.


       In response, Plaintiffs argue that courts have been very clear about not

 resolving questions regarding the standing of plaintiffs until the class certifications

 stage. Plaintiffs point to several cases to demonstrate this “growing consensus”

 among federal courts. Further, Plaintiff argues that the main case that Ford relies

 on in making its argument is an outlier and runs afoul of many other cases.


       “Threshold individual standing is a prerequisite for all actions, including

 class actions.” Fallick v. Nationwide Mut. Ins. Co., 162 F.3d 410, 423 (6th Cir.

 1998). “A potential class representative must demonstrate individual standing vis-

 as-vis the defendant; he cannot acquire such standing merely by virtue of bringing

 a class action.” Id. The growing consensus, however, is that “class certification


                                           50
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2411
                                                      Page 55 of 61 PageID:
                                                                    Page 512752
                                                                            of 57




 issues are...‘logically antecedent’ to Article III concerns,” at least when the named

 plaintiffs possess Article III standing. See Ortiz v. Fibreboard Corp., 527 U.S.

 815, 831 (1999); Kaatz v. Hyland's Inc., No. 16 CV 237 (VB), 2016 WL 3676697,

 at *4 (S.D.N.Y. July 6, 2016); Storey v. Attends Healthcare Prod., Inc., No. 15-

 CV-13577, 2016 WL 3125210, at *3 (E.D. Mich. June 3, 2016); In re Auto. Parts

 Antitrust Litig., 29 F.Supp.3d 982, 1000 (E.D. Mich. 2014). In other words,

 “where ‘class certification is the source of the potential standing problems,’ class

 certification should precede the standing inquiry.” In re Digital Music Antitrust

 Litig., 812 F.Supp.2d 390, 406 (S.D.N.Y. 2011) (quoting In re Grand Theft Auto

 Video Game Litig., No. 06 MD 1739, 2006 WL 3039993, at *2 (S.D.N.Y. Oct. 25,

 2006)).


       All of the named Plaintiffs in our case have Article III standing. If the class

 is certified, those Plaintiffs will be able to advance state law claims on behalf of

 unnamed Plaintiffs. The question of whether the state law claims may be advanced

 on behalf of unnamed Plaintiffs is indistinguishable from the Federal Rule of Civil

 Procedure 23 analysis. See Kaatz v. Hyland's Inc., No. 16 CV 237, 2016 WL

 3676697, at *4 (S.D.N.Y. July 6, 2016) (“That standing inquiry is more

 appropriately addressed at the class certification stage when courts consider the

 commonality and typicality prerequisites of class actions.”). The claims premised



                                          51
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2412
                                                      Page 56 of 61 PageID:
                                                                    Page 522753
                                                                            of 57




 on the law of states where no named Plaintiff lives will therefore not be dismissed

 for lack of standing. See Duramax, 298 F. Supp. 3d at 1089.


 VI.   Article III Standing

       Bosch LLC makes a separate argument in its Motion with regard to

 Plaintiffs’ Article III standing. Bosch LLC argues that Plaintiffs lack Article III

 standing for three reasons. First, Bosch LLC argues that Plaintiffs seek redress

 based on hypothetical future events, namely injuries that may occur “when and if”

 Ford recalls its vehicles and degrades the Ford clean diesel engine performance

 and fuel efficiency in order to make its vehicles complaint with EPA standards.

 According to Bosch LLC, Plaintiffs’ harms are not “actual” or “imminent” in

 accordance with Article III. Second, Bosch LLC relies on Bledsoe v. FCA US

 LLC, 307 F. Supp. 3d 646 (E.D. Mich. 2018), a recent decision in which the Court

 held that in the context of Fiat-Chrysler vehicles, the plaintiffs’ claims to Article

 III standing were disregarded for being conclusory, or upon implausible inferences

 because the plaintiffs injuries were based on their expert’s testing of a single

 vehicle that purportedly showed higher NOx emissions than the federal standards

 allow. Bosch LLC claims that Plaintiffs’ claims are similar since they also failed

 to put forth any description of the purported defeat device or when and under what

 circumstances it is triggered in the truck they tested. Third, Bosch LLC argues that

 Plaintiffs’ overpayment theory cannot be traced to Bosch LLC because there is no

                                          52
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2413
                                                      Page 57 of 61 PageID:
                                                                    Page 532754
                                                                            of 57




 evidence that Bosch LLC advertised directly to consumers or had any control over

 the price of Ford’s vehicles.


       Plaintiffs argue in response that they sufficiently alleged that they suffered

 economic injuries at the time they purchased their vehicles as a result of

 overpaying for them due to Defendants’ wrongful conduct. Plaintiffs further argue

 that in nearly identical circumstances, courts have rejected Bosch LLC’s argument

 that such allegations are conjectural. Further, Plaintiffs claim that Bosch LLC

 misreads the court’s standing rule in Bledsoe. Plaintiffs claim that in Bledsoe, the

 court held that plaintiffs lacked standing for failure to allege the injury-in-fact

 prong of the standing analysis because they solely relied on test results for a single

 vehicle and extrapolations from those results. Plaintiffs argue that here, they assert

 reasonable, plausible grounds for why their testing indicates that defeat devices

 were used in Ford’s vehicles, and falls within the category of diesel emissions

 fraud cases that the court in Bledsoe distinguished. Plaintiffs also argue that courts

 have repeatedly rejected Bosch LLC’s argument that the lack of a direct

 connection between itself and plaintiffs who are purchasers of the vehicles in

 question precludes Article III standing.


       Federal courts have a duty to confirm subject matter jurisdiction in every

 case pending before them. Valinski v. Detroit Edison, 197 Fed.Appx. 403, 405


                                            53
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2414
                                                      Page 58 of 61 PageID:
                                                                    Page 542755
                                                                            of 57




 (6th Cir. 2006). Article III, § 2 of the U.S. Constitution limits federal court

 jurisdiction to “Cases” and “Controversies.” The doctrine derived from Art. III, §

 2 imposes the requirement of standing: federal jurisdiction exists only if the

 dispute is one “which [is] appropriately resolved through the judicial

 process.” Whitmore v. Arkansas, 495 U.S. 149, 155 (1990). For standing to exist,

 three elements must be satisfied: injury in fact, causation, and redressability. Lujan

 v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992). Injury in fact exists when the

 plaintiff has suffered “an invasion of a legally protected interest” that is both

 “concrete and particularized” and “actual or imminent,” not “conjectural or

 hypothetical.” Id. at 560 (citations omitted). Causation exists if the injury is one

 “that fairly can be traced to the challenged action of the defendant.” Simon v. E.

 Kentucky Welfare Rights Org., 426 U.S. 26, 41 (1976).             The redressability

 requirement is satisfied if the plaintiff's injury is “likely to be redressed by a

 favorable decision.” Id. at 38. Standing can exist even if the alleged injury “may

 be difficult to prove or measure.” Spokeo, Inc. v. Robins, ––– U.S. ––––, 136 S.Ct.

 1540, 1549, 194 L.Ed.2d 635 (2016).


       Plaintiffs' overpayment theory is sufficient to provide standing to sue Bosch

 LLC because of its role in the use and concealment of a cheat device that allegedly

 constrained the emissions control system of the vehicles purchased by Plaintiffs.

 Accepting Plaintiffs' allegations as true, they paid a premium for a “clean diesel”

                                          54
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2415
                                                      Page 59 of 61 PageID:
                                                                    Page 552756
                                                                            of 57




 vehicle, which actually polluted at levels dramatically higher than a reasonable

 consumer would expect. In other words, they paid for a product that did not

 operate in the way they believed it did. Claims of overpayment, wherein a plaintiff

 paid a premium but did not receive the anticipated consideration, are cognizable

 injuries in fact. See Wuliger v. Manufacturers Life Ins. Co., 567 F.3d 787, 794 (6th

 Cir. 2009). The alleged injuries are traceable to Bosch LLC’s actions, and there is,

 accordingly, a traceable connection between the plaintiffs’ injuries and the

 complained-of conduct of the defendant. Id. at 796 (quoting Steel Co. v. Citizens

 for a Better Env't, 523 U.S. 83, 103 (1998)). And, financial damages are fully

 redressable by a favorable decision.      Duramax, 298 F. Supp. 3d at 1053.

 Therefore, although Bosch LLC’s role in the alleged fraudulent concealment is

 more indirect than Ford’s role, “the causation requirement in standing is not

 focused on whether the defendant ‘caused’ the plaintiff's injury in the liability

 sense; the plaintiff need only allege ‘injury that fairly can be traced to the

 challenged action of the defendant, and not injury that results from the independent

 action of some third party not before the court.’” Wuliger, 567 F.3d at 796

 (quoting Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26, 41–42 (1976)). While

 Bosch LLC may ultimately prevail in its argument that it should not be held liable

 for Plaintiffs' overpayment, Plaintiffs' allegation that Bosch LLC was intimately




                                         55
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2416
                                                      Page 60 of 61 PageID:
                                                                    Page 562757
                                                                            of 57




 involved in the creation of the component that caused the overpayment establishes

 Article III standing.


VII.    CONCLUSION
        For the reasons set forth above,

        IT IS HEREBY ORDERED that Defendants’ Motions to Consolidate Cases

 (Doc # 39; Doc # 46) are GRANTED.


        IT IS FURTHER ORDERED that the following cases are consolidated:

 Gamboa et al. v. Ford Motor Company et al., Case No. 2:18-cv-10106; Ruston et

 al. v. Ford Motor Company et al., Case No. 2:18-cv-11108; Goodroad, Jr. et al. v.

 Ford Motor Company et al., Case No. 2:18-cv-11900; and Badagliacco v. Ford

 Motor Company et al., Case No. 2:18-cv-12379.


        IT IS FURTHER ORDERED that Plaintiffs’ Motion for the Appointment of

 Interim Class Counsel (Doc # 27) is GRANTED.


     IT IS FURTHER ORDERED that Defendants Ford Motor Company and Robert

 Bosch LLC’s Motions to Dismiss (Doc # 28; Doc # 29) are DENIED; although

 these Motions are denied, as noted above, Plaintiffs are not permitted to proceed

 with    their   claims   that   pertain    to   Defendants’   alleged   affirmative

 misrepresentations.




                                           56
 
Case
Case 2:18-cv-10106-DPH-EAS
     2:18-cv-04363-KM-JBC Document
                           ECF No. 69
                                   50 filed
                                       Filed03/31/19
                                             04/10/19 PageID.2417
                                                      Page 61 of 61 PageID:
                                                                    Page 572758
                                                                            of 57




     IT IS FURTHER ORDERED that Plaintiffs will have 30 days from the date of

 the entry of this Order to file a single consolidated amended complaint.


     IT IS FURTHER ORDERED that Defendants will have 30 days from when

 Plaintiffs’ consolidated amended complaint is filed to file an answer to the

 consolidated amended complaint.


     IT IS FURTHER ORDERED that the parties shall meet and confer and submit

 a Rule 26(f) report with proposed scheduling dates 21 days from when Defendants’

 answer is filed; after the Rule 26(f) report has been filed, the Court will issue a

 scheduling conference order.


       IT IS SO ORDERED.


                                                s/Denise Page Hood
                                                Chief Judge, U. S. District Court
 DATED: March 31, 2019




                                          57
 
